DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species I invention encompassing claims 1-18 (Fig. 1A-1E in combination with Fig. 2A and 4A) in the reply filed on 06/28/2021 is acknowledged. 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II and III, there being no allowable generic or linking claim. The election made on 06/28/2021 didn’t specify if the election was made with or without traverse. However, an election was made without traverse during a phone interview with the attorney of record Mr. Demian K. Jackson on 07/08/2021.

Claim Objections
Claim 14 is objected to because of the following informalities:  The sentence does not ends with a period.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 subject matter has no antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 7, the term “a width or diameter of the main body on hair is not less than 4mm” renders the claim indefinite. The specific term “on hair” makes this claim unclear. It is unclear if the applicant asserts that the width or the diameter of the main body is not less than 4mm when only it is installed on the user’s hair, or if the width or the diameter dimension is also applicable when the main body is not on the user’s hair. For examination purposes, the claim will be interpreted as “width or diameter of the main body is not less than 4 mm”. Applicant is recommended to clarify to overcome this issue. 
Regarding claim 2, line 1, the term “the soft material” renders the claim indefinite. Claim 1 listed a soft material (line 8) as an optional element since claim 1 includes in line 8 “and/ or”. Therefore, it is unclear how the soft material of claim 2 can be from fabric when claim 1 does not include the main body is covered with a soft material. For examination purposes, claim 2 will be interpreted as claim 1 includes a soft material but not as an optional feature. Applicant is advised to clarify to overcome this issue. 
Regarding claim 6, the term “the soft material” renders the claim indefinite. Claim 1 listed the soft material (line 8) as an optional element since claim 1 includes in line 8 “and/ or”. Therefore, it is unclear how the soft material of claim 6 is a fabric member when claim 1 does not include the main body is covered with a soft material. For examination purposes, claim 6 will be 
Regarding claim 16, this claim is indefinite because it is not clear how the selection of the coupling members in these claim can be engageable with one another or engageable with hair as set forth in claim 15.   These elements cannot perform the function set forth in claim 15 if the selection is a hook, a hollow ring, or a disc with a screw lock part with female or male threads, or the selection a hook with a hair pin or a hair clip, and so forth.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Adams (US 20140238430 A1), as evidenced by Zemitis (US 5205803 A).
Regarding claim 1, Adams discloses a main body including a first elastic body (Fig. 1, 30) for winding around a hair bundle, having a first free end (Fig. 1, 32 on the right side of element 30) and a second free end (Fig. 1, 32 on the left side of element 32); and first (Fig. 1, 34) and second (Fig. 1, 34) coupling members disposed at the first and second free ends of the first elastic body (Fig. 1), respectively, and engageable with each other to secure the winding of the first elastic body around the hair bundle (Para. 0044). Adams discloses the claimed invention except that Adams reference is silent to a soft material covering the main body to be in contact with the hair bundle. However, Adams discloses the main body (30) is a “bungee cord”.  It is well known in the art of  “bungee cord” that they are made of an elastic core covered in soft 
Regarding claim 2, Adams discloses the claimed invention of claim 1. Adams further discloses wherein the soft material member is a fabric member covering the first elastic body (As describe above in claim 1, the first elastic body 30 discloses by Adam is a bungee flexible cord).
Regarding claim 8, Adams discloses the claimed invention of claim 1. Adams further discloses the first (34) and second (34) coupling members are both hooks (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20140238430 A1) in view of Bailey (US 6397854 B1).
Regarding claim 3, Adams discloses the claimed invention of claim 1 except wherein the main body further includes a second elastic body for winding around the hair bundle together with the first elastic body , and the second elastic body has a third free end and a fourth free end.  
Bailey teaches a hair bendable fabric device (Fig. 1B) with the main body further includes a second flexible body for winding around the hair bundle together with the first flexible body (See annotated Fig. 7 below), and the second flexible body has a third free end and a fourth free end (See annotated Fig. 7 below) to provide two identical devices or devices of differing color, pattern, texture and/or length may even be combined by twisting them together 

    PNG
    media_image1.png
    160
    334
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the main body of Adams device and include a second elastic body with third and fourth free ends as taught by Bailey to provide two identical devices or devices of differing color, pattern, texture and/or length may even be combined by twisting them together (as in FIG. 7) prior to use in one's hair. Or, two devices may be hooked together at their ends to achieve the functional and aesthetic features of a longer device.
Regarding claim 4,The combination of Adams and Bailey disclose the claimed invention of claim 3. Adams further teaches the main body (30) further includes third and fourth coupling members (34) disposed at the third and fourth free ends of the second elastic body, respectively. 
Regarding claim 5, The combination of Adams and Bailey disclose the claimed invention of claim 4. Adams further disclose the third coupling member (34) is engageable with the second coupling members (34), and the fourth coupling member (34) is engageable with the first coupling member (34) (Para. 0040). 
Regarding claim 6, The combination of Adams and Bailey disclose the claimed invention of claim 3. Bailey further teaches the soft material member is a fabric member (20) covering both the first elastic body (Fig 2 and 7) and the second elastic body (Fig 2 and 7).
Regarding claim 7, The combination of Adams and Bailey disclose the claimed invention of claim 3. Bailey further teaches the first elastic body and the second elastic body are interwoven (See annotated Fig. 7 above).
 Regarding claim 11, Adams discloses a main body, including at least: a first elastic body ( Fig. 1, 30) for winding around a hair bundle, having a first free (Fig. 1, 36) end and a second free end (Fig. 1, 36); a first coupling member (Fig. 1, 34) connected to both the first free end of the first elastic body (Fig. 1); and a second coupling member (Fig. 1, 34) connected to both the second free end (Fig. 1, 32) of 13the first elastic body (30), wherein the first coupling member and the second coupling member are engageable with each other (Para. 0040) or engageable with hair to secure the winding of the first elastic body around the hair bundle (Para. 0040). Adams discloses the claimed invention except a second elastic body for further winding around the hair bundle, having a third free end and a fourth free end, a first coupling member connected to the third free end of the second elastic body; and a second coupling member connected to the fourth free end of the second elastic body.
Bailey teaches a hair bendable fabric device (Fig. 1B) with the main body further includes a second flexible body for winding around the hair bundle (See annotated Fig. 7 above), having a third free end and a fourth free end (See annotated Fig. 7 above) interwoven with the first flexible member with the first and 2nd free ends (See annotated Fig. 7 above) to provide two identical devices or devices of differing color, pattern, texture and/or length may even be combined by twisting them together (as in FIG. 7) prior to use in one's hair. Or, two devices may be hooked together at their ends to achieve the functional and aesthetic features of a longer device (Cl.6 Line 20-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the main body, with connecting coupling members to each other at the free ends, of Adams device and add a second elastic body with third and fourth free ends as taught by Bailey to provide two identical devices or devices of differing color, pattern, texture and/or 
Regarding claim 15, Adams discloses a first elastic body (Fig.1, 30) for winding around a hair bundle, having a first free end (Fig. 1, 36) and a second free end (Fig.1, 36); a first (Fig. 1, 34) and second coupling members (Fig. 1, 34) disposed at the first and second free ends (Fig. 1) of the first elastic body (30), for securing the winding of the first elastic body around the hair bundle (Fig.1); and the first (34), second (34) coupling members are engageable with one another or engageable with hair (Para. 0040). Adams discloses the claimed invention except a second elastic body for winding around the hair bundle together with the first elastic body, having a third free end and a fourth free end; and third and fourth coupling members disposed at the third and fourth free ends of the second elastic body, for securing the winding of the first elastic body and the second elastic member around the hair bundle, wherein the first and second elastic bodies are interconnected in 14respective middle portions thereof, and the third and fourth coupling members are engageable with one another or engageable with hair. 
Bailey teaches a hair bendable fabric device (Fig. 1B) with fabric cover (20) for the main body which includes a second elastic body for winding around the hair bundle together with the first elastic body (See annotated Fig. 7 above), having a third free end and a fourth free end (See annotated Fig. 7 above), wherein the first and second elastic bodies are interconnected in 14respective middle portions thereof (See annotated Fig. 7 above) to provide two identical devices or devices of differing color, pattern, texture and/or length may even be combined by twisting them together (as in FIG. 7) prior to use in one's hair. Or, two devices may be hooked together at their ends to achieve the functional and aesthetic features of a longer device (Cl.6 Line 20-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the main body, with connecting coupling members to each other at the free 
Regarding claim 16, the combination of Adams and Bailey disclose the claimed invention of claim 15. Adams shown the coupling members (first and second) to be hooks (Fig. 1, 34) but fails to show the third and fourth coupling members/hooks on the second elastic body.  It would have been obvious to one having ordinary skill in the art to provide additional coupling members/hooks to the second elastic body as an obvious design choice well known to one of ordinary skilled in the art for the purpose of attaching the ends of the second elastic member around the user’s hair or as mere duplication of parts (In re Harza, MPEP 2144.04 (VI)(B)). 
Regarding claim 17, the combination of Adams and Bailey disclose the claimed invention of claim 15. Bailey further teaches the main body further includes a fabric member (20) covering the first elastic body (50).
Regarding claim 18, The combination of Adams and Bailey disclose the claimed invention of claim 15. Bailey further teaches the first elastic body and the second elastic body are interwoven (See annotated Fig. 7 above).  

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20140238430 A1), in view of Bailey (US 6397854 B1) as applied to claim 1, in further view of Riccie et al (US 20160157578 A1).
Regarding claim 9, the combination of Adams and Bailey disclose the claimed invention of claim 1 except the first and second coupling members are a hollow ring and a disc. 
Riccie teaches an adjustable ornamental hair restraining apparatus (Fig. 2B), with the first and second coupling members are a hollow ring (Fig. 2B, 110) and a disc (Fig. 2B, 116) so 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coupling members of the combination of Adams and Bailey with the coupling members as taught by Riccie so that the toggle fastener provides a simple mechanism that can be easily secured around the hair to enable quick styling and adjustments of the hair while also offering customizable looks.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20140238430 A1), in view of Bailey (US 6397854 B1) as applied to claim 1, in further view of Tsai (US 5913319 A).
Regarding claim 10, The combination Adams and Bailey disclose the claimed invention of claim 1 except the first and second coupling members are a female and male threads, respectively, to be coupled as a screw lock. 
Tsai teaches a hair binder with the first and second coupling members are a female (Fig.2, 5) and male (Fig. 2, 51) threads, respectively, to be coupled as a screw lock (Fig. 2) to provide a hair binder having a cord member and a fastener formed of a male fastening element and a female fastening element respectively fastened to two opposite ends of the cord member for joining the ends of the cord member (Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the coupling members of the combination of Adams and Bailey with the coupling members as taught by Tsai to provide a hair binder having a cord member and a fastener formed of a male fastening element and a female fastening element respectively fastened to two opposite ends of the cord member for joining the ends of the cord member.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20140238430 A1), in view of Bailey (US 6397854 B1) as applied to claim 11, in further view of Thall (US 20060032515 A1).
Regarding claim 12, The combination of Adams and Bailey disclose the claimed invention of claim 11 except wherein a width or diameter of one or each of the first elastic body and the second elastic body is not less than 4mm. 
Thall teaches an elastic pony tail device with the elastic body (Fig.1, 40) is not less than 4 mm (Para. 0048) and also teaches a fabric cover (Fig. 4, pouch 12) for the elastic band as a cover structure and to provide the user with an elastic structure of the body so  the user then can engage in any physical activity, including swimming or other water-based activities, while maintaining the hair H in a neat convenient bun B and without entangling the hair H (Parag. 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the width of the elastic bodies of the combination of Adams and Bailey with the width of the elastic body as taught by Thall to provide the user with an elastic structure of the body so the user then can engage in any physical activity, including swimming or other water-based activities, while maintaining the hair H in a neat convenient bun B and without entangling the hair H. 
Regarding claim 13, The combination of Adams, Bailey, and Thall disclose the claimed invention of claim 12. Thall further teaches one or each of the first elastic body and the second elastic body is covered with a soft material member to be in contact with the hair bundle (The elastic band 40 is covered by the fabric cover pouch 12 as shown in Fig. 4) so that the pouch, and particularly the elastic fabric of the pouch and the elastic loop around the opening to the pouch holds the bun in a tightly contained state and holds the pouch on the bun. The woman then can engage in the most vigorous athletic or recreational activity without the pouch separation from the hair and without the bun loosening (Para. 0024).

Regarding claim 14, The combination of Adams, Bailey, and Thall disclose the claimed invention of claim 13. Adams further discloses either or both of the first coupling member and the second coupling member are hair clips or hair pins (Para. 0045 “The elongate section 14 can be discreetly and easily concealed, e.g. by a ribbon, hair clip, hair bobble or the like, or by having an outer surface intended to resemble a ribbon or hair bobble or the like”. The examiner notes since the hooks 34 are removable, the hair clip can be used instead of the hook as a coupling member). 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772